Title: From George Washington to Thomas Bee, 12 September 1782
From: Washington, George
To: Bee, Thomas


                        Sir:
                            Head Qrs., Verplanks point, September 12, 1782.
                        
                        Mr. Brailsford did me the honor to present your favor of the 21st. Ulto. and I thank you for introducing so agreeable and well informed a Gentleman to my acquaintance.I am happy to hear that Mrs. Bee and you prepose to honor Mount Vernon with a call on your return to Carolina. I wish I could be there to give you a welcome. Mrs. Washington will be more fortunate, and I am sure will enjoy the pleasure. I have only to wish that your stay may not be confined to a day or two; I am certain the length of it will add to the pleasure.I pray you to present my best respects to Mrs. Bee and to be assured that I am etc.
                        
                            
                        
                    